WATERMAN, Justice
(concurring in part and dissenting in part).
I respectfully concur in part and dissent in part. I join the majority opinion except for division IV. I disagree with the majority’s conclusion that a violation of pool regulations promulgated by the Iowa Department of Public Health (department) constitutes a “criminal offense” defeating the statutory immunity provided under Iowa Code section 670.4(12) (2009).7 The majority reaches the wrong conclusion by relying on the wrong statute, Iowa Code section 135.38, and a tortured analysis of ancient legislative history. I would instead affirm the district court’s summary judgment ruling based on the operative statutory text and our rules of interpretation, as the court of appeals did in Larsen v. City of Reinbeck, No. 09-0613, 2009 WL 3064658, at *2 (Iowa Ct.App. Sept. 17, 2009) (affirming summary judgment dismissing claims arising out of accidental drowning at city pool). The legislature provided separate remedies in separate chapters, and Iowa Code chapter 1351 governs swimming pools. The legislature enacted chapter 1351 in the same bill as the corresponding immunity provision, section 670.4(12), and restricted liability claims in order to promote aquatic recreational opportunities for Iowans. See 1989 Iowa Acts ch. 291 (codified at Iowa Code §§ 135I.1-.6, § 25A.14(13), § 613A.4(12) (1991)). As the district court and Larsen court concluded, the legislature chose to criminalize only statutory violations, not violations of the department’s regulations. See Larsen, 2009 WL 3064658, at *2.
Our court should not rewrite statutes to alter policy choices made by our elected legislators. The majority opinion will allow unelected bureaucrats to expand criminal and civil liability for lifeguards and pool operators and will make it costlier for cities and schools to keep swimming pools open. Some pools may close as liability insurance costs climb. I invite the legislature to take a fresh look at the scope of tort immunity for municipal swimming pools in light of today’s decision.
I. Additional Facts.
Before these tragic drownings, the City had rented its pool for nighttime events twenty to thirty times a year with the underwater lights left off, without incident. The summary judgment record is silent as to why these teenage boys who could not *519swim went down the waterslide into the deep end, or why the sports camp operator, the Fellowship of Christian Athletes, faded to inform the City that it was bringing nonswimmers to the pool party.
The immunity provided under section 670.4(12) applies to swimming pools subject to inspection programs. The record establishes the department annually inspected the City’s pool before and after the accidental drownings on July 14, 2010. The inspection the year before the drownings noted eight deficiencies: misplaced signs for the lazy river and slide, inadequate records for operations and equipment, an improperly placed water inlet, a gap in a fabric fence, an improperly placed grate under the slides, unfinished floor grading under fenced areas, and unregistered lazy river, and waterslides. The City addressed all of these deficiencies within thirty days. The department inspected the pool again that August and noted two deficiencies: a missing slide pad and improperly spaced boundary buoy lines. The department approved a plan to address those deficiencies. The last inspection before the drowning deaths was August 18, 2009, and noted only a single deficiency: the boundary line buoys were again improperly spaced. None of these inspections raised a concern about water clarity or the underwater lighting.
The department next inspected the pool on July 22, 2010, eight days after the drownings. The inspection revealed six deficiencies: incomplete records on pool chemistry, incomplete records on drain covers, fading paint, insecure ladders, deficient labeling of chemical containers, and a gap near the gate by the lazy river. None of the department’s inspections addressed the adequacy of the overhead lighting or water clarity, or the use of underwater lighting. The City never received a citation for murky water or insufficient lighting.
II. Violations of the Department’s Swimming Pool Regulations Are Not Criminal Offenses that Defeat the Statutory Immunity.
The majority opinion rests on a false assumption that the department’s swimming pool regulations were promulgated under chapter 135 rather than chapter 1351. The pool regulations at issue,8 however, indicate they are promulgated under chapter 1351, entitled “Swimming Pools and Spas.” So, the majority starts out on the wrong foot. This matters because chapter 135 includes a provision that criminalizes violations of “rules of the department,” see Iowa Code § 135.38, while chapter 1351 does not. To the contrary, chapter 1351 criminalizes violations of the statute alone, not the implementing regulations promulgated by the department. Id. § 1351.5. To get to its desired result, the majority concludes that the “rules” referenced in section 135.38 include any rules the department issues, not only under chapter 135 but also any other chapter administered by the department. The problem is that each relevant, subsequent chapter contains its own penalty provision, *520and the majority’s interpretation of section 135.38results in redundancies and conflicts between the statutes. By contrast, the interpretation used by the Larsen court and district court harmonizes the statutes without any redundancy or conflict.
Larsen is directly on point. See Larsen, 2009 WL 3064658, at *1. In Larsen, a minor child drowned at a swimming pool owned and operated by a municipality. Id. The parents of the child argued, as plaintiffs do here, that under section 135.38, violations of the rules of the department are “generally punishable as simple misdemeanors in its area of authority, including that involving public swimming pools under Chapter 1351.” Id. at *2. The Larsen court disagreed, holding that section 135.38only criminalizes violations of “this chapter” and “rules of the department,” that is, the rules implementing chapter 135,9 not rules promulgated under separate chapters such as 1351. Id. The Larsen court noted the other chapters administered by the department contain separate penalty provisions. Id.; see, e.g., Iowa Code § 136B.5 (“A person who violates a provision of this chapter is guilty of a serious misdemeanor.”); id. § 136C.4(1) (“It is unlawful to operate or use radiation machines or radioactive material in violation of this chapter or of any rule adopted pursuant to this chapter. Persons convicted of violating a provision of this chapter are guilty of a serious misdemeanor.”). The Larsen court concluded that section 135.38was inapplicable to swimming pool regulations promulgated under chapter 1351. Larsen, 2009 WL 3064658, at *2. I reach the same conclusion.
The majority fails to address the conflicts between statutory provisions resulting from its interpretation. For example, Iowa Code chapter 136C governs radiation machines and radioactive materials and is administered by the department. Section 136C.4 provides that a violation of a department rule is a serious misdemeanor, while under section 135.38 it would merely be a simple misdemeanor. Chapter 136D governs tanning facilities and authorizes the department to adopt rules. Iowa Code § 136D.7. The penalty provision, section 136D.9,10 allows only a civil penalty for violating the department’s rules, while the majority’s interpretation of section 135.38 adds a criminal misdemeanor penalty. We could avoid these conflicts between the statutes by construing the penalty provision in each chapter to apply to rules promulgated by the department under that chapter. We are to favor interpretations that avoid conflicts between statutes. See K & W Elec., Inc. v. State, 712 N.W.2d 107, 114-15 (Iowa 2006).
The -majority also fails to address the redundancies that result from its interpretation of section 135.38. For example, chapter 138, administered by the department, governs health inspections of migrant labor camps. Section 138.19 expressly provides that a violation of the department’s rules issued under the chapter is a simple misdemeanor. Iowa Code § 138.19. Chapter 139A, also administered by the department, governs reporting requirements for communicable diseases. The penalty provision similarly provides that a violation of the department’s rules is a simple misdemeanor. See id. § 139A.25(1). Those provisions become *521surplusage under the majority’s interpretation of section 135.38. We are to avoid interpretations that render statutory language superfluous. See Thomas v. Gavin, 838 N.W.2d 518, 524 (Iowa 2013) (“Normally we do not interpret statutes so they contain surplusage.”); see also Iowa Code § 4.4(2) (“The entire statute is intended to be effective.”).
No such problems accompany the statutory interpretation of the Larsen court and district court, which applied the plain language of the operative provisions, sections 1351.5 and section 670.4(12). The legislature enacted chapter 1351 in the same bill that enacted the swimming pool immunity provision in section 670.4(12). 1989 Iowa Acts ch. 291, §§ 1-6, 8. The fact that the legislature created the immunity provision in section 670.4(12) at the same time as the penalty provision in section 1351.5 strengthens my conclusion that those statutes control over section 135.38.
Chapter 1351 of the Iowa Code specifically governs the department’s regulation of swimming pools and spas. The pool regulations at issue were promulgated under chapter 1351. The penalty provision in this chapter states, “A person who violates a provision of this chapter commits a sim-pie misdemeanor. Each day upon which a violation occurs constitutes a separate violation.” Iowa Code § 1351.5. As the Larsen court observed, “this provision unambiguously criminalizes violations of the statute alone. Unlike section 135.38, the provision makes no mention of the implementing rules.” Larsen, 2009 WL 3064658, at *3 (citation omitted). I agree. The plain language of section 1351.5 does not criminalize violations of the department’s rules promulgated under that chapter.
“ ‘[Legislative intent is expressed by omission as well as by inclusion of statutory terms.’ ” Oyens Feed & Supply, Inc. v. Primebank, 808 N.W.2d 186, 193 (Iowa 2011) (alteration in original) (quoting Freedom Fin. Bank v. Estate of Boesen, 805 N.W.2d 802, 812 (Iowa 2011)). When the legislature selectively places language in one section and avoids it in another, we presume it did so intentionally. Id. Here, section 135.38 includes language criminalizing violations of rules, but section 1351.5 does not. The legislature knows how to criminalize violations of the department’s rules. It did so for rules promulgated under chapter 135, but not under chapter 135I.11 I conclude section 1351.5 is the *522more specific penalty provision and governs this ease. See Iowa Code § 4.7 (stating a specific provision controls over a conflicting general provision); see also Christiansen v. Iowa Bd. of Educ. Exam’rs, 881 N.W.2d 179, 189 (Iowa 2013) (“[T]he more specific provision controls over the general provision.”). If the legislature wanted to criminalize violations of pool regulations, it would have said so in section 1351.5. It did not.
We recently interpreted related statutes in Shumate v. Drake University, 846 N.W.2d 503, 516 (Iowa 2014). In Shu-mate, the plaintiff urged us to recognize an implied private right of action for service dog trainers to sue for money damages under Iowa Code chapter 216C. Id. at 505. We declined to do so, noting the legislature expressly provided for a private right to sue under chapters 216 and 216E, but not in chapter 216C. Id. at 512. We stated, “These closely related chapters demonstrate that when the legislature ‘wished to provide a private damage remedy, it knew how to do so and did so expressly.’ ” Id. (quoting Touche Ross & Co. v. Redington, 442 U.S. 560, 572, 99 S.Ct. 2479, 2487, 61 L.Ed.2d 82, 93 (1979)). In those chapters, as here, the legislature chose to set forth differing and specific remedy provisions for each chapter. Specifically, the legislature expressly provided that under chapter 135, violations of department rules are simple misdemeanors, while under chapter 1351, it expressly criminalized only violations of the statute, not the department’s rules. Cf. Iowa Code § 135.38, with id. § 1351.5. The majority fails to confront the foregoing statutory analysis.
The majority’s interpretation also undermines the purpose of the immunity in section 670.4(12), which is to reduce the litigation risk inherent in aquatic recreation and thereby encourage cities, counties, and schools to open and operate swimming pools. See Baker v. City of Ottumwa, 560 N.W.2d 578, 582 (Iowa 1997) (noting that “the legislature enacted the swimming pool exemption ‘to foster community recreational activities’ ”). We are to interpret statutes to effectuate, not undermine, the legislative objective.
In determining legislative intent and reaching a reasonable construction that will give effect to, rather than defeat, that intent, we consider the statutory objective the legislature desired to accomplish as well as the evils and mis-chiefs it sought to remedy.
McCracken v. Iowa Dep’t of Human Servs., 595 N.W.2d 779, 784 (Iowa 1999). We have “characterized statutory immunities as having a broad scope and we have given words used in such immunity statutes a broad meaning.” Cubit v. Mahaska County, 677 N.W.2d 777, 784 (Iowa 2004) (collecting cases broadly applying immunity provisions of section 670.4); see also Walker v. Mlakar, 489 N.W.2d 401, 405 (Iowa 1992) (interpreting narrowly statutory exception to common law immunity). “Immunity is based upon the desire to ‘prevent judicial “second-guessing” of legislative and administrative decisions grounded in social, economic, and political policy through the medium of an action in tort.’” Graber v. City of Ankeny, 656 N.W.2d 157, 160 (Iowa 2003) (quoting Goodman v. City of LeClaire, 587 N.W.2d 232, 237 (Iowa 1998)). The majority’s interpretation effectively second-guesses the *523legislative policy choice to limit recovery rights in order to encourage aquatic recreational opportunities. That is not our court’s role. The legislature’s policy choice was reasonable — the immunity in section 670.4(12) is conditioned upon submission to pool safety inspections with the inspectors empowered to shut down pools operating in violation of the department’s rules. See Iowa Code § 1351.6.
I share the City’s concern that criminalizing the department’s rules regulating swimming pools undermines the liability protection in section 670.4(12). Liability risk has already led to the disappearance of three-meter diving boards from most public swimming pools. See Greg Sobo, Note, Look Before You Leap: Can the Emergence of the Open and Obvious Danger Defense Save Diving from Troubled Waters?, 49 Syracuse L. Rev. 175, 176 (1998) (noting “the solemn reality that diving, both as a recreational activity and as an amateur sport, is becoming extinct because [of] tort law”). The department’s pool regulations are broad, in scope and extremely detailed, and a rule violation could be found in many tort claims.12
Section 670.4 provides fifteen specific immunity provisions, including the one at issue for state-inspected swimming pools:
The liability imposed by section 670.2 shall have no application to any claim enumerated in this section. As to any such claim, a municipality shall be liable only to the extent liability may be imposed by the express statute dealing with such claims and, in the absence of such express statute, the municipality shall be immune from liability.
[[Image here]]
12. A claim related to a swimming pool or spa as defined in section 1351.1 which has been inspected by a municipality or the state in accordance with chapter 1351, or a swimming pool or spa inspection program which has been certified by the state in accordance with that chapter, whether or not owned or operated by a municipality, unless the claim is based upon an act or omission of an officer or employee of the municipality and the act or omission constitutes actual malice or a criminal offense.
*524Iowa Code § 670.4(12) (emphasis added). Plaintiffs do not allege the acts or omis-. sions of the City’s employees constituted actual malice. The majority broadly interprets the criminal-offense exception, contrary to our rule of interpretation that exceptions to statutory immunity provisions are narrowly construed. See Cubit, 677 N.W.2d at 784; Walker, 489 N.W.2d at 405.
We addressed the scope of the immunity for state-inspected swimming pools in Baker, 560 N.W.2d at 581-88, a case the majority fails to cite, much less analyze. In Baker, the City of Ottumwa owned and operated a municipal water park that had featured a “200’ Speed Slide” with an eighty-foot, near-vertical plunge. Id. at 581. Joe Baker, age nineteen, rapidly descended the slide just as Aaron Dannull, age twelve, stuck his foot onto the bottom of the flume to test the water temperature. Id. Dannull was standing in an unauthorized area; “the lifeguard stationed at the bottom of the slide evidently was not paying attention.” Id. Dannull’s heel struck Baker’s eye, fracturing his orbital bone. Id. Baker sued the City, which moved for summary judgment based on section 670.4(12). Id. The district court granted the City’s motion, and Baker proceeded to trial against Dannull. Id. "The jury found Dannull at fault, Baker free of fault, and rejected Dannull’s defense that the City’s fault was the sole proximate cause of Baker’s damages. Id. Baker appealed, and Dannull cross-appealed, both contending the jury shpuld have been allowed to assign a percentage of fault to the City. Id.
We relied on the broad language of section 12 to hold the City’s immunity applied to negligent lifeguards:
Baker’s first argument — that the exemption relates to health standards, not negligent lifeguards — is defeated, by the broad language of section 670.4(12). By its very terms, the exemption applies to any “act or omission” that falls short of actual malice or crime. This language precludes Baker’s attempt to narrow the statute’s focus. Nothing in the statute immunizes negligence in the performance of pool inspections while preserving claims against negligent lifeguards. Clearly the suit before us fits the broad classification of “claim relating to a swimming pool,” and the district court was correct in so ruling.
Id. at 582 (citations omitted) (quoting Iowa Code § 670.4(12)). We rejected Baker’s constitutional challenge, concluding the legislature had a rational basis to deny recovery to victims of swimming pool accidents, but not those injured in other forms of recreation. Id. We affirmed the district court’s summary judgment for the City. Id. at 582-83. The broad liability protection our court recognized in Baker is now eviscerated by the majority’s holding that violations of pool regulations defeat the statutory immunity.
Another problem with the majority’s interpretation is that it exposes municipal lifeguards and pool managers to criminal charges for a violation of the department’s regulations. See Iowa Code § 903.1(l)(a) (allowing incarceration up to thirty days upon conviction of a simple misdemeanor). We recently reiterated that we must consider the consequences of different interpretations when construing a statute. State v. Hoyman, 863 N.W.2d 1, 13 (Iowa 2015); see also Iowa Code § 4.6(5) (allowing the court to consider “[t]he consequences of a particular construction”). To impose criminal sanctions based on the ambiguous language of section 135.38 would violate the rule of lenity, “which directs that criminal statutes are to be strictly construed in favor of the accused.” State v. Hearn, 797 N.W.2d 577, 585 (Iowa 2011).
*525Instead of employing our usual methods of statutory interpretation, the majority relies on the legislative history of chapter 135 in 1923 and 1933. It is true that “[w]e also consider the legislative history of a statute, including prior enactments, when ascertaining legislative intent.” Doe v. Iowa Dep’t of Human Servs., 786 N.W.2d 853, 858 (Iowa 2010). However, our starting place is the text of the statute. In re Marriage of Thatcher, 864 N.W.2d 533, 541 (Iowa 2015). We next apply our rules of interpretation, particularly those codified by the legislature to guide the interpretation of its enactments. See Iowa Code § 4.4. Only then should we turn to legislative history. The majority pays lip service to these general rules of statutory interpretation, yet relies solely on that legislative history of chapter 135 from over eight decades ago.
In my opinion, that legislative history fails to support the majority’s interpretation. The legislature amended the statute into its current form in the 1923-1924 extraordinary session. In the 1924 Iowa Code, what is now section 135.38 was located in chapter 105 of Title VII and read in full:
Any person who knowingly violates any provision of this chapter, or of the rules of the department, or any lawful order, written or oral, of the department or of its officers, or authorized agents, shall be guilty of a misdemeanor.
Iowa Code § 2217 (1924). Notably, each of the subsequent chapters within Title VII had its own penalty provision.13 For example, section 2279 specifically provided that a violation of the rules of the department was a misdemeanor. That language would be surplusage if section 2217 applied to all rules promulgated by the department. The majority overlooks that flaw in its historical analysis.
There are other flaws in its theory being ignored by the majority. Specifically, in Title VIII of the 1924 Iowa Code regulating particular professions, chapter 115 contained a penalty provision stating, “Any person violating any provision of this or the following chapters of this title shall be fined ... or be imprisoned in the county jail.” Id. § 2522. None of the subsequent chapters in Title VIII contained its own penalty provision, unlike Title VII. Thus, the legislature in 1924 knew how to enact specific penalty provisions for each chapter when it chose to or alternatively provide *526that the penalty provision in the first applied to subsequent chapters within the same title. I conclude from this comparative analysis of Title VII and Title VIII that the 1924 version of section 135.38, section 2217, criminalized violations of rules promulgated under that chapter alone. See Shumate, 846 N.W.2d at 512-13 (using comparative analysis of related statutes to determine legislative intent based on selective placement of operative language).
If the legislature wanted section 135.38 to criminalize violations of all department rules, including those promulgated under other chapters, it could have added the phrase, “or the following chapters,” as it did in section 2522 in 1924. The omission of that phrase in section 135.38 tells us that provision criminalizes only the violation of “the rules of the department” promulgated under chapter 135, not other chapters.
The majority next relies on an amendment the legislature made to the statute in 1933 regarding rules for cosmetology. Iowa Code § 2217 (1935). Cosmetology was covered in a separate chapter of the Code, so the majority draws an inference that section 2217 was meant to apply across multiple chapters. Whatever force that inference might have had then was eliminated when the legislature amended the statute to its current form in 1976 to remove the reference to cosmetology and bartering as part of a general overhaul of Iowa’s criminal code. 1976 Iowa Acts ch. 1245, ch. 4, § 137. The more telling legislative history, ignored by the majority, is the simultaneous enactment in 1989 of the controlling statutory provisions specifically governing swimming pools and immunity for their operation, sections 1351.5 and 670.4(12). 1989 Iowa Acts ch. 291, §§ 5, 8. Reading those provisions together with section 135.38 and applying the rule of section 4.7 (the specific controls over the general), in my view, trumps the conflicting inferences to be drawn from the evolving and murky legislative history of the general language in section 135.38.
Finally, the' majority relies on the history of the provision in chapter 135 that authorizes the department to establish rules:
[T]he “Iowa Department of Public Health” ... shall:
[[Image here]]
13. Establish, publish, and enforce rules not inconsistent with law for the enforcement of the provisions of chapters 125 and 155, and Title IV, subtitle 2, excluding chapter 146 and for the enforcement of the various laws, the administration and supervision of which are imposed upon the department.
Iowa Code § 135.11(13) (2009) (emphasis added).14
Plaintiffs never cited or relied on this provision in district court or in this appeal. The majority draws inferences from the timing of its enactment that preceded the enactment of chapter 17A, the Iowa Administrative Procedure Act. Notably, however, the majority overlooks the limiting principle built into this enabling provision: the rules enacted by the department must not be “inconsistent with law.” Id. Nothing in the provision itself authorizes the department to expand criminal liability without legislative authorization. Certainly, the provision does not authorize the department to issue a rule in conflict with a statute the department administers.15 *527Here, the controlling statute, section 1351.5, imposes criminal liability solely for statutory violations, not rule violations. The majority’s interpretation allows the department to expand criminal liability by rule beyond what the legislature authorized and thereby defeat the immunity protection the legislature intended.
III. Negligent Supervision Claim.
The majority fails to address another issue in plaintiffs’ appeal: whether the statutory immunity applies to negligent supervision claims. The district court correctly ruled that such claims are subject to the immunity in section 670.4(12), and I would affirm that ruling.
Plaintiffs rely solely on the dissenting opinion in Dang ex rel. Dang v. Des Moines Cmty. Sch. Dist, No. 08-1578, 2009 WL 1708827, at *2-3 (Iowa Ct.App. June 17, 2009) (Sackett, C.J., dissenting). In Dang, an eleven-year-old child suffered permanent brain damage after nearly drowning at a pool party for sixth graders held in Hoover High School’s swimming pool. Id. at *1 (majority opinion). The child’s parents sued, alleging that the school district was grossly negligent in supervising the children, and the district court granted the district’s motion for summary judgment based on section 670.4(12). Id. The dissent concluded that Baker was distinguishable because the claim in Dang was not about the safety of the pool itself, but turned on the negligence of the school in allowing the child to enter the pool without adequate swimming skills. Id. at *3 (Sackett, C.J., dissenting). The majority, however, concluded:
*528Clearly the suit before us, like that in Baker, fits the broad classification of a “claim relating to a swimming pool.” The plaintiffs’ attempts to distinguish Baker from the facts presented here are unavailing. The district court was therefore correct in concluding the defendants were immunized from the liability imposed by section 670.2 under the exemption contained in section 670.4(12).
Id. at *2 (majority opinion) (footnote omitted) (citations omitted). I agree with the Dang majority that Baker is dispositive. Section 670.4 is a broad grant of immunity for claims relating to swimming pools intended to encourage community recreation and safety. Baker, 560 N.W.2d at 582. In Baker, we rejected the plaintiffs attempt to distinguish health standards for swimming pools from the negligence of lifeguards. Id.
For all these reasons, I dissent from division IV of the majority opinion.
CADY, C.J., and MANSFIELD, J., join this concurrence in part and dissent in part.

. This provision is now located in Iowa Code section 670.4(1)(I) (2015). Unless otherwise noted statutory citations, like in the majority opinion, will be to the 2009 Code.


. The regulations state:
Water clarity. A swimming pool that is less than 8 ft deep shall be closed if the grate openings on the main drain are not clearly visible from the deck. A swimming pool that is 8 ft deep or deeper shall be closed if the main drain is not clearly visible from the deck.
Iowa Admin. Code r. 641-15.4(2)(c) (1351).
Artificial lighting shall be provided at a swimming pool which is to be used at night or which does not have adequate natural lighting so that all portions of the swimming pool, including the bottom and main drain, may be clearly seen.
Iowa Admin. Code r. 641-15.4(4)(m )(2)(1) (1351).


. Chapter 135 contains a number of specific programs administered by the department, such as lead abatement, newborn hearing screening, and treatment of problem gamblers.


. Added by 2012 Iowa Acts ch. 1113, § 30.


. Additional chapters of the Iowa Code administered by the department contain penalty provisions specific to each chapter. See, e.g., Iowa Code § 142.11 (providing that a statutory violation is an aggravated misdemeanor), id. § 142D.9 (providing civil penalties and injunctive relief for statutory violations), id. § 144A.10 (providing that a statutory violation is a serious misdemeanor). These examples reinforce our conclusion that by 2009 the legislature’had enacted separate penalty provisions for each chapter administered by the department, which, like section 1351.5, are interpreted independently of the penalty provision in section 135.38.
Other statutes governing public health and safety standards administered by a different agency, the Iowa Department of Inspections and Appeals, further illustrate the legislature’s contemporary practice of making separate policy choices for penalties under each chapter. These include chapters 137C (Hotel Sanitation Code), 137D (Home Food Establishments), and 137F (Food Establishments and Food Processing Plants). Each chapter has its own unique penalty provision. Section 137C.28 provides that a statutory violation is a simple misdemeanor, without criminalizing a violation of a rule promulgated under that chapter. Id. § 137C.28 ("A person who violates a provision of the Iowa hotel sanitation code shall be guilty of a simple misdemeanor. Each day upon which a violation occurs constitutes a separate violation.”). By contrast, section 137D.3 criminalizes both violations of the statute and the department rules. Id. § 137D.3 ("A person who violates a provision of this chapter, including a standard adopted *522by departmental rule, ... is guilty of a simple misdemeanor.”). Yet, another permutation is found in section 137F.17, which provides only a civil penalty for a violation of the statute or a rule issued under that statute, without a criminal penalty. Id. § 137F.17 (“A person who violates this chapter or rules adopted pursuant to this chapter shall be subject to a civil penalty of one hundred dollars for each violation.”).


. The majority's interpretation criminalizes a large number of technical violations of a detailed regulatory scheme. For example, one rule provides, "Soap shall be available at each lavatory and at each indoor shower fixture.” Iowa Admin. Code r. 641-15.4(5)(e) (1351). Should pool administrators face criminal charges and lose tort immunity for failure to provide soap? The regulations also specify measurements for various safety measures. Floats marking float lines need to be no more than five feet apart, within twelve inches of the boundary between shallow and deep water. Id. r. 641-15.4(4)(i )(3) (1351). If float lines become slightly spread out from each other or the line drifts an inch too far in the course of ordinary use, have the pool operators committed a crime and lost statutory immunity? Likewise, depth markers must be within three feet of the edge of a pool, no more than twenty-five feet from each other, and at least four inches in height. Id. r. 641-15.4(4)(/) (1351). Should a number misplaced by a half inch be a criminal offense?
The majority's interpretation also leads to a strange inconsistency in the enforcement of pH levels in a swimming pool. The regulations state, "The pH of swimming pool water shall be 7.2 to 7.8. An inspection agency may require that a swimming pool be closed if the pH is less than 6.8 or greater than 8.2.” Id. r. 641 — 15.4(2)(¾) (1351). If we follow the majority, it is a misdemeanor if the pH level is below 7.2 or above 7.8. Yet, an inspector may not close the pool for the health and safety of swimmers unless the pH strays to less than 6.8 or greater than 8.2. Why should pool administrators be subject to criminal penalties and tort liability for a pool with a pH that temporarily reaches 7.1 or 7.9 while the pool is allowed to remain open?


. See Iowa Code § 2279 (ch. 108, Contagious and Infectious Diseases, "Penalty. Any person who knowingly violates any provision of this chapter, or of the rules of the state department or the local board, or any lawful order, written or oral, of said department or board, or of their officers or authorized agents, shall be guilty of a misdemeanor.”); id. § 2316 (ch. 109, Venereal Diseases, "Penalty. Any person violating any of the provisions of this chapter shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for a period not to exceed six months, or by both such fine and imprisonment.”); id. § 2350 (ch. 110, Disposal of Dead Bodies, "Penalty. Any person who shall violate any provision of this chapter shall be fined not less than five dollars nor more than one hundred dollars, or be imprisoned not more than thirty days in the county jail, or be punished by both such fine and imprisonment.”); id. § 2361 (ch. Ill, Dead Bodies for Scientific Purposes, "Penalties. Any person who shall receive or deliver any dead body of a human being knowing that any of the provisions of this chapter have been violated, shall be imprisoned in the penitentiary not more than two years, or fined not exceeding twenty-five hundred dollars, or both.”); id. § 2383 (ch. 113, Maternity Hospitals, "Penalty. Any person violating any of the provisions of this chapter or making any false entry on the register required to be kept by this chapter shall be punished by a fine of not more than two hundred fifty dollars, or by imprisonment in the county jail not more than six months, or by both such fine and imprisonment.”).


. This provision is now codified at section 135.11(12) (2015).


. We have said:
Agency rules are ordinarily given the force and effect of law, provided they are reasonable and consistent with legislative enact*527ments. However, agencies have no inherent power and [have] only such authority as [they are] conferred by statute or is necessarily inferred from the power expressly granted. To be valid, a rule adopted by an agency must be within the scope of powers delegated to it by statute. When rules adopted by an administrative agency exceed the agency’s statutory authority, the rules are void and invalid.
Wallace v. Iowa State Bd. of Educ., 770 N.W.2d 344, 348 (Iowa 2009) (alterations in original) (citations omitted) (internal quotation marks omitted); see also Jasper v. H. Nizam, Inc., 764 N.W.2d 751, 764 (Iowa 2009) ("[R]egulations are required to be consistent with the underlying broader statutory enactment.”); Dunlap Care Ctr. v. Iowa Dep't of Soc. Servs., 353 N.W.2d 389, 397 (Iowa 1984) ("Rules which contravene statutory provisions or exceed an agency's statutory authority are invalid.”); Sorg v. Iowa Dep’t of Revenue, 269 N.W.2d 129, 131 (Iowa 1978) ("Adoption of administrative rules which are at variance with statutory provisions or which amend or nullify legislative intent exceeds the Department's authority.”); Iowa Dep’t of Revenue v. Iowa Merit Emp’t Comm’n, 243 N.W.2d 610, 615 (Iowa 1976) ("[T]he plain provisions of the statute cannot be altered by an administrative rule or regulation....”). The plaintiffs point to the general authorization the legislature gives agencies in section 17A.22, as well as the department's authority to promulgate rules to implement chapter 1351 found in section 1351.4(5). We have said that a general authorization of power “does not grant to an administrative agency unlimited power to regulate matters within the agency's expertise.” Wallace, 770 N.W.2d at 348. These general grants of authority do not allow the department to create new crimes not authorized by the general assembly.
In Gartner v. Iowa Department of Public Health, we held the department lacked interpretive authority as to the vital records statute, noting the "legislature did not expressly authorize the Department to interpret section 144.13(2).” 830 N.W.2d 335, 343 (Iowa 2013); but see Birchansky Real Estate, L.C. v. Iowa Dep’t of Pub. Health, 737 N.W.2d 134, 138 (Iowa 2007) (holding department had interpretive authority as to certificate-of-need statute, Iowa Code § 135.62(2)(d), based on rulemaking authority in section 135.72(1) to enable the department to implement that provision). I conclude, based on the more recent precedent, that the legislature did not vest the department with authority to interpret section 1351.5. Accordingly, we owe no deference to the department’s interpretation. See Gartner, 830 N.W.2d at 343-44.